       Case 8:18-cv-01041-GJH Document 167-24 Filed 06/14/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 ROBIN KRAVITZ, et al.                              Civil Action No. 8:18-cv-01041-GJH


                       Plaintiffs,                  Hon. George J. Hazel
        v.

 U.S. DEPARTMENT OF COMMERCE, et
 al.

                       Defendants.


                                                    Civil Action No. 8:18-cv-01570-GJH
 LA UNIÓN DEL PUEBLO ENTERO, et al.
                 Plaintiffs,
      v.                                            Hon. George J. Hazel

 WILBUR L. ROSS, in his official capacity
 as U.S. Secretary of Commerce, et al.

                       Defendants.


  DECLARATION OF SHANKAR DURAISWAMY IN SUPPORT OF PLAINTIFFS’
 REPLY IN FURTHER SUPPORT OF THEIR RULE 60(B)(2) MOTION FOR RELIEF
FROM FINAL JUDGMENT & REQUEST FOR INDICATIVE RULING UNDER RULE
                              62.1(A)

       I, Shankar Duraiswamy, hereby declare and state as follows:

       1.      I am over the age of eighteen years. I have personal knowledge of the facts set

forth herein or believe them to be true based on my experience or upon personal information

provided to me by others, and I am competent to testify thereto.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of a June 7, 2019

Memorandum from the Majority Staff of the U.S. House of Representatives Committee on

Oversight and Reform summarizing a Congressional interview of Kris Kobach.


                                                1
       Case 8:18-cv-01041-GJH Document 167-24 Filed 06/14/19 Page 2 of 2



       3.      Attached hereto as Exhibit 2 is a true and correct copy of excerpts of an October

2018 privilege log served by the Department of Justice on Plaintiffs’ counsel.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of an October 23, 2018

email from Department of Justice counsel to myself and other plaintiffs’ counsel in this and

related Census litigation.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of the May 17, 2019

deposition of Stephanie Louise Hofeller taken in Common Cause et al. v. Lewis et al., N.C

Superior Ct. No. 18-cvs-014001.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.



Executed on: June 14, 2019                          /s/ Shankar Duraiswamy __________
                                                    Shankar Duraiswamy




                                                2
